Martin, J.,

delivered the opinion of the court.
The plaintiff claims the value of one of his slaves, which he lent to White, and who through the gross neglect and ill conduct of White, was compelled to travel, during a great part of the night, while a very uncommon storm raged, although very thinly clad, so that he suffered so much through fatigue and the inclemency of the weather, that he died.
The defendants denied the ill usage and misconduct attributed to him..
There was a judgment for the plaintiff, and the defendants appealed.
No question of law arises in this case which turns entirely on matters of fact. We have carefully examined the testimony, and are unable to conclude that the district judge erred. It appears the deceased was warned by a person near whose house he passed, of the danger of pursuing his journey during the storm, and the offer was made to him of a shelter for himself and the negroes who were with him; but he persisted in continuing to travel.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.